Citation Nr: 0732224	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-40 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to accrued benefits.

2. Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to May 1942 and with the Regular Philippine 
Army from December 1945 to January 1946.  He died in April 
1977.  The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. The appellant's claim for accrued benefits was received in 
September 2004 by VA more then one year after the veteran's 
death in 1977.

2. The veteran's death in April 1977 was caused by cancer of 
the intestine and the veteran did not have a service-
connected disability during his lifetime.

3. Cancer of the intestine was not affirmatively shown to be 
present during service; cancer of the intestine was not 
manifest to a compensable degree within one year of 
separation from service; and the fatal cancer of the 
intestine, first documented after service beyond the one-year 
presumptive period for cancer as a chronic disease, is 
unrelated to a disease, injury, or event of service origin.  




CONCLUSIONS OF LAW

1. The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.1000 (2007).

2. A disability incurred in or aggravated by service did not 
cause or contributed to the cause of the veteran's death. 38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.312 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the accrued benefits claim, the claim is being denied 
because the widow did not file a timely claim.  See 38 
U.S.C.A. § 5121(c).  Therefore, because this decision is 
mandated by the claimant's failure to meet a basic 
prerequisite, the Board is entitled to go forward with 
adjudication of the claim regardless of whether or not VA 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.  

As to the cause of death claim, the RO provided pre-
adjudication VCAA notice by letters, dated in August 2004 and 
in September 2004, and by incorporation in the statement of 
the case, dated in May 2005.  The appellant was notified of 
the evidence needed to substantiate the claim of service 
connection for the cause of death, namely, evidence of a 
service connected disability causing or contributing to cause 
the death.  The appellant was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  
She was asked to submit any evidence that would include that 
in her possession.  The notice included the general effective 
date provision for the claim and the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the claimant was not notified of the 
degree of disability assignable for the claimed disability, 
as the claim is being denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the claimant with respect to 
this lack of notice.  Sanders v. Nicholson, 457 F.3d 881 
(Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all available 
service medical records and service personnel records as well 
as all identified post-service records.  Although VA has not 
conducted medical inquiry in the form of a VA medical opinion 
in an effort to substantiate the claim, adjudication of the 
claim may go forward without such an opinion because there is 
no medical evidence that establishes that the decedent 
suffered an event or disease in service associated with the 
diseases that caused his death.  Under these circumstances, a 
medical opinion is not required under 38 C.F.R. § 
3.159(c)(4). 

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the claimant in developing the facts pertinent to the claim 
are required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits must be filed within one year after the 
date of death of the individual with respect to whom such 
benefits are sought.  38 U.S.C.A. § 5121(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.1000(c) (2007).

The veteran died in 1977.  The appellant, the veteran's 
surviving spouse, filed a claim for accrued benefits in 
September 2004. 

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive. As the claim 
for accrued benefits was untimely, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Cause of Death Claim

In order to establish service connection for the cause of 
death, the evidence must show that a disease or disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a veteran who served 90 days or more during a period of 
war, there is a presumption of service connection for cancer, 
if cancer is manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Factual Background 

Service medical records, consisting of a December 1945 
release from active duty examination, were negative for a 
complaint, finding, history, or treatment for cancer. 

The Certificate of Death lists the cause of the veteran's 
death in April 1977 as cancer of the intestine.

In an October 2004 letter, R.M., MD, reported that the 
veteran was treated at Surgao Medical Center in January 1977 
for metastic cancer, probably gastrointestinal in origin. 



Analysis 

The veteran did not have a service-connected disability 
during his lifetime.  Therefore, the analysis must focus on 
whether the fatal cancer, which was identified on the death 
certificate as having caused the veteran's death, was related 
to service.

Based on the available service medical records, cancer was 
not affirmatively shown to be present during service.  And as 
there is no competent evidence either contemporaneous with or 
after service that cancer was otherwise noted, that is, 
observed during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

After service, the fatal cancer was first documented during 
the veteran's final illness in 1977, more than 30 years after 
service and well beyond the one-year presumptive period for 
cancer as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307, 3.309.  

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent medical evidence of record that relates the 
fatal cancer, first diagnosed after service beyond the one-
year presumptive period for cancer as a chronic disease, to 
an injury, a disease, or an event of service origin, service 
connection for fatal cancer under 38 C.F.R. § 3.303(d) is not 
established.

For these reasons, there is no factual or legal basis to find 
that the fatal cancer of the intestine was related to service 
and the Board concludes that the veteran's death was not 
caused or contributed to by a service-connected disability. 
38 C.F.R. § 3.312(c)



As for the appellant's statements, relating cancer to 
service, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
appellant's statements are not competent evidence on the 
question of medical causation, that is, the relationship 
between the fatal cancer and the veteran's military service. 

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable evidence 
that the fatal cancer had onset in service or was otherwise 
related to service, the preponderance of the evidence is 
against the claim that the veteran's death was related to an 
injury or a disease of  service origin, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


